Name: COMMISSION REGULATION (EC) No 1517/97 of 30 July 1997 correcting Regulation (EC) No 1504/97 fixing export refunds for beef and veal
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 31 . 7 . 97 PEN Official Journal of the European Communities No L 204/23 COMMISSION REGULATION (EC) No 1517/97 of 30 July 1997 correcting Regulation (EC) No 1504/97 fixing export refunds for beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Article 13 thereof, Whereas Commission Regulation (EC) No 1504/97 (3) sets export refunds in the beef and veal sector; whereas a check has shown that its Annex is not consistent with the opinion voted by the management committee ; whereas, therefore , the Regulation should be corrected, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EC) No 1504/97, the amounts of refund for product codes 0102 90 51 9000 and 0102 90 59 9000 are replaced by the following: (ECU/100 kg) Product code Destination Amount of refund (7) '0102 90 51 9000 02 38,50 03 27,00 04 13,50 0102 90 59 9000 02 38,50 03 27,00 04 13,50 10 57,50 0' Article 2 This Regulation shall enter into force on 31 July 1 997 . It shall apply from 30 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 296, 21 . 11 . 1996, p. 50 . ¥) OJ No L 202, 30 . 7 . 1997, p. 50 .